BROWN, District Judge.
In considering whether there was sufficient evidence of insanity to be submitted to the jury, it was insisted at the outset of the argument that the act of suicide m itself was no evidence of mental aberration, and, indeed, it was conceded that, standing alone, it would not be sufficient proof to justify a verdict for the plaintiff. I find no case which goes further than this. Id Terry v. Insurance Co. [Case No. 13,839], and Coverston v. Connecticut Mut. Life Ins. Co. [Id. 3,290], it is stated, “There is no presumption of law, prima facie or otherwise, that self-destruction arises from insanity.” In Moore v. Connecticut Mut. Life Ins. Co. [Id. 9,755], Judge Long-year says, “The fact of suicide is not, in itself, evidence of insanity.” In McClure v. Mutual Life Ins. Co. [55 N. Y. 651], it is said . by the New York court of appeals, “Insanity cannot be presumed from the mere commission of this act.” The question was fully and ably discussed and considered in Coffey v. Home Life Ins. Co., 35 N. Y. Super. Ct. 314. The court upon the trial at nisi prius charged that, “The law cannot and does not presume that a party, in the full possession of his mental faculties in that normal condition of mind that we call sanity, will deliberately take his own life, and, therefore, as there is no presumption, it favors insanity at the time of the committing of the act of self-destruction. I therefore charge you as a matter of law, that 'as affecting this case, you must presumo that the deceased, when he took his life, was not in a sound state of mind.” This was held to be error, and Chief Justice Barbour, in delivering the opinion, says: “The most that can be said is that, inasmuch as many and perhaps most persons who destroy their own lives, are insane at the time, the fact of such self-destruction itself wholly removes the presumption of san ity.” Sedgwick, J. in concurring, also announces that “a judge cannot determine whether an individual case of suicide is the result of insanity; that he cannot make a presumption upon the subject which is a generalization, more or less perfect, from individual cases.” The same judge remarked in a subsequent ease, in the same volume (Weed v. Mutual Ben. Life Ins. Co., Id. 387): “The mere fact that a man kills himself does not create a presumption that he was insane. The general presumption is that every man is sane until the contrary facts are proved by the facts of the case. Suicide is but one fact which goes to the jury with all the other pertinent facts, for the purpose of getting from, them a verdict as to whether the facts prove insanity.”
This is the limit of authority upon the subject. It follows, then, that neither an act of suicide, nor an attempt, nor a threat to commit suicide, standing alone, creates a presumption of insanity that would be sufficient to justify a jury in finding the party insane. None of the eases, however, go so far as to say that such an act cannot be considered in connection with the previous demeanor and conduct of the party, as evidence of insanity. Indeed, to say that suicide under no circumstances is evidence of insanity is to contradict the experience of every person who has dealt with the insane. One of the most frequent forms of mental disease is known as the suicidal mania. Dean, Med. Jur. 508. The author remarks in connection with this form of derangement: “Another feature it possesses in common with other forms of mental hallucination, is the occasional ex-acerbations that are continuous; when its symptoms for a time disappear the clouds of melancholy seeming to vanish, and all appearances indicating a return to health and its enjoyments. Again the propensity will reappear and generally, in the end, accomplish its purpose.” I think no court could be found to hold that the repeated and causeless attempts to take one’s life would not be proper to go to the jury as evidence of insanity. If repeated attempts are evidence, it is difficult to say why a single attempt or an act of suicide may not also be permitted to go to the jury, as there must be a first time. From motives of public policy rather than upon strict philosophical principles, the law has pronounced, and I have no doubt properly, a single dot insufficient evidence of mental disease; but in connection with other circumstances it has always been deemed worthy of consideration. In the leading case of Borradane v. Hunter, 5 Man. & G. 639, Erskine, Judge, told the jury that they must *415take the act itself into consideration in connection with his previous conduct, and then say whether, at the time of its commission, they thought him capable of knowing right from wrong. So in Brooks v. Barrett, 7 Pick. 94; and in Burrows v. Burrows, 1 Hagg. Ecc. 109, it is said the law does not consider the act of suicide as conclusive evidence of insanity; but in both these cases it was laid before the jury in connection with other circumstances. See, also, 1 Redf. Wills, 116; Duffield v. Bobeson, 2 Har. [Del.] 375; Chambers v. Queen’s Proctor, 2 Curt. Ecc. 415. In all these cases it is inferentially, if not directly, decided that suicide is a legitimate item of testimony.
This case should be read in connection with Moore v. Connecticut Mut. Life. Ins. Co. [Case No. 0,755], .
The rule of the criminal law is the same. Prom motives of public policy the law will not permit a person charged with larceny to say that the act itself proves. him insane, while repeated and causeless acts of the same kind would be the strongest and only possible evidence of a species of mental disorder known as kleptomania. Dean, Med. Jur. 502. Instances are by no means rare of ladies whose birth and education would render them abhorrent of a criminal act, and whose circumstances would naturally remove them from temptation, being detected in frequent attempts to steal articles of trifling value, apparently from no motive except gratification of an abnormal passion. Such facts are undoubtedly proper to be laid before a jury, as evidence of kleptomania. A like rule would quite frequently obtain in cases of arson, homicide, and possibly other crimes. In determining, then, whether the evidence of insanity in this case was sufficient to justify a verdict for the plaintiff, I think the fact of the suicide and the threats, made upon the day of the death of the deceased, were proper to be considered by the jury in connection with his previous conduct.
It is insisted, however, that the insane acts, relied upon, were-simply eccentricities of demeanor or, at most, temporary hallucinations, which lasted but a few minutes at a time, and ceásed entirely some months before his death, leaving him perfectly sane and able to take care of his business. It is quite true there is no presumption of continuous insanity, temporary in its character, but I apprehend in most, if not all the cases, that support that doctrine, that the delusions were connected with some bodily disease, such as fever, pleurisy or delirium tremens, and necessarily ceased with returning health, or that they occurred so long previous to the commission of the act in question there could be no possible presumption of their repetition. People v. Francis, 38 Cal. 183; Staples v. Wellington, 58 Me. 459, 460; Hall v. Unger [Case No. 5,949]; Knickerbocker Life Ins. Co. v. Peters, 42 Md. 414; Carpenter v. Carpenter, 8 Bush, 2S3; Greenl. Ev. 689.
It does not appear in this case that Wolff was affected with any disorder likely to be accompanied by insane manifestations. The delusions to which he was subject extended over a period of several months, and recurred without regularity, and apparently without cause. While nothing unusual was observed in his demeanor, tor some months before the day of his death, his manner upon that day was such as to attract his brother’s attention, and his conduct towards a visitor at his house such as to excite his wife’s anger and induce her to leave his house. In this class of cases courts are very loth to take the question of insanity from the jury, and in the recent case of Charter Oak Life Ins. Co. v. Bedel [95 U. S. 232], the supreme court of the United States said, if there was evidence of insanity the judge could not properly take the case from the jury. While I think there is nothing in this case indicating that the court intended to vary the rule announced in Pleasants v. Fant, 22 Wall. [89 U. S.] 116, and that the court would still be justified in disregarding a scintilla of evidence and instructing a verdict for the defendant, I think very great caution Should be exercised in withdrawing from their consideration questions of insanity upon which the opinions of men, equally wise, are likely to differ. While it is quite possible there may be a strong bias in this class of cases against insurance companies, this is an argument which should be addressed to the legislature rather than the courts. I think there was no error in submitting the question of insanity to the jury in this case.